Title: From Thomas Jefferson to Thomas Mann Randolph, 15 February 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Feb. 15. 98.
          
          I have to acknolege the receipt of yours of Jan. 28. & 30. & Feb. 3. that of the 30th. came by Richardson. mine to you have been of Jan. 11. & 25. & to Martha Feb. 8. I imagine yours of Feb. 3. was sent when you sent to Charlottesville for your letters and that you received by the return of your messenger mine of Jan. 25. and I hope too that of Jan. 11. tho’ it was then a fortnight in arrear. it was chiefly to recommend mr Trist to your friendly counsel in his purchases &c. he set out about a week ago, & I imagine will arrive at Charlottesville about 10. days hence. the contents of my lre of Jan. 25. were important. therefore I hope you got that, it imposed on you a commission about Bates; for I begin to feel with great anxiety my houseless situation. I write to Davenport by this post to inform me what he has done & is doing. I expect that according to promise he has kept a strong force sawing sheeting plank, & getting & preparing shingles, & that with the first open weather of the spring he would begin to cover the house, so that I may find that compleat on my return, and begin immediately to floor. as he was to get the sheeting & shingles at Pouncey’s, if you can spare mr Duke a day he might go and see what is done. I am not quite certain however whether Davenport did not propose to get the shingles at some other place. is Arnold come to Monticello, & at work? how does Watson answer your purpose? if you could sometimes take the trouble to make John & Davy come to you & bring their written instructions, & question them as to their progress, it would probably keep them to their metal. it will immediately be time for John to be doing something in the garden. on this head Martha can question him from my little Calendar of which she has a copy. great George should be spurred in his attention to the employment of the waggon & carts. he must look out for some plough horses, as I know he will want some. I will get the favor of you to consult with him and judge what his want will be in that line & inform me of it. I had hoped to have got mules in Connecticut but find it too difficult. what is the price of corn? is it to be had conveniently & in plenty? I directed Page to provide what I owe you whenever wanting but if he cannot get it more convenient, I desired him to furnish it out of his own stock, which we can replace by purchase.—I have occasion here for 2. copies of my blank vocabularies, which are each of them a single sheet of paper. there are 2. or 3. quires either in a box on the floor of my study on the right hand as you enter, or in the Walnut presses standing on the top of the desk. I must ask the favor of you to inclose me a couple. I am drawing largely you see on your time.
          
          Not a word yet from our Envoys. the length of their silence is certainly a favorable symptom. Congress are still without any thing to do, till they hear from them. and if what they hear shall be peaceable they may separate at a week or fortnight’s notice. I send you by post another volume of Callendar’s. do you get Bache’s and Adams’s papers regularly? I inclose a letter for mr Duke, covering an order for money. my tender love to my dear Martha & the children, and affectionate salutations to yourself. Adieu.
        